DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 18 are objected to because of the following informalities: in the definition of variable R2, the limitations “…C1 6 haloalkyl, C1 6 alkoxy…” should properly be: C1-6 haloalkyl, C1-6 alkoxy.  (That is, a dash is missing.)  
Appropriate correction is required.

Inventor’s assistance is respectfully requested in correcting any other minor grammatical and or spelling errors which may be present in the claim set.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a subject hosting a non-ACTH-secreting pancreatic tumor comprising administering an effective amount of a taxane chemotherapeutic agent and a nonsteroidal selective glucocorticoid receptor modulator (SGRM) of the general formula of claims 7, 10 or 12, or the specific compounds of claims 8, 11 or 13 encompassed by these formulas, does not reasonably provide enablement for a method of treating a subject hosting a non-ACTH-secreting pancreatic tumor comprising administering an effective amount of a taxane chemotherapeutic agent and a nonsteroidal selective glucocorticoid receptor modulator (SGRM) from the universe of nonsteroidal selective glucocorticoid receptor modulators, or a modulator from the universe of such modulators comprising a fused azadecalin structure (claim 6), or a modulator from the universe of such modulators comprising a heteroaryl ketone fused azadecalin structure, or an octahydro fused azadecalin structure (claim 9).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.
(a)The claims are extraordinarily broad: “A method of treating a subject hosting a non-ACTH-secreting pancreatic tumor...comprising administering...a taxane chemotherapeutic agent and...a nonsteroidal selective glucocorticoid receptor modulator (SGRM)...” (claim 1).  Dependent claim 2 further defines the tumor.  Dependent claim 3 teaches the administration of a further chemotherapeutic agent selected from alkylating agents, topoisomerase inhibitors, etc.  Dependent claim 4 further defines the taxane (paclitaxel, docetaxel, etc.).  Dependent claim 5 further defines the additional chemotherapeutic agent.  Dependent claims 6 and 9 further define the nonsteroidal selective glucocorticoid receptor modulator - but only in broad structural terms ("...comprising a fused azadecalin structure..."(claim 6); “…comprising a heteroaryl ketone fused azadecalin structure or an octahydro fused azadecalin structure…” (claim 9)).  
b,c) The nature of the invention is determined in part by the state of the prior art.  
The prior art, in general, teaches specific, structurally distinct compounds and related therapies useful in the treatment of pancreatic tumors.  (Note also inventor’s discussion of the pertinent prior art with respect to treatments beginning at page 2, [0002] and example 4.)   
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s working examples are limited to two SGRMs: CORT25134 and CORT125281.  And, as inventor also makes explicitly clear, the instant Markush sets of compounds are generally known in the art as GRMs and may be SGRMs (page 25, [0073]; page 26, [0074]; and page 28, [0075]).  
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
h) The key to the instant invention is the choice of a nonsteroidal selective glucocorticoid receptor modulator (SGRM) in the instant method to reduce the tumor load in a subject suffering from a non-ACTH-secreting pancreatic tumor. Inventor’s extrapolation from two working examples and three prior art Markush sets of compounds to the universe of nonsteroidal selective glucocorticoid receptor modulators, or the universe of such modulators comprising a fused azadecalin structure, or the universe of such modulators comprising a heteroaryl ketone fused azadecalin structure, or an octahydro fused azadecalin structure is unreasonable.  It would clearly require an undue amount of experimentation - in an unpredictable art - in order to synthesize and determine which of the complex universe of these compounds might, in fact, be efficacious in the instant method.  
Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear why the claim refers to the claim upon which it depends as a method claim (“The method of claim 17…”) when claim 17 is drawn to a pharmaceutical composition.
	Clarification is in order.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 7,928,237 B2, cited in the IDS.  As explicitly stated in the specification (page 25, [0073]), the reference teaches a Markush set of compounds which encompasses the instant Markush set of compounds as GRMs in pharmaceutical compositions comprising a pharmaceutical excipient and a fused azadecalin structure (abstract; column 16, line 20; column 46, line 45).  
Note that a recitation of the intended utility in the preamble (“…for treating a non-ACTH-secreting pancreatic tumor…”) does not impart patentability to a known composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In the instant case, the instant composition and that of the prior art are the same and thus must necessarily exhibit the same properties.  (MPEP 2112.01 (I).)

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 8,461,172 B2, cited in the IDS.  As explicitly stated in the specification (page 25, [0073]), the reference teaches the instant compound as a GRM.  That is, the reference teaches the instant compound as a pharmaceutical composition comprising, implicitly, a pharmaceutical excipient and a fused azadecalin structure (abstract; column 1, line 34). 
Note that a recitation of the intended utility in the preamble (“…for treating a non-ACTH-secreting pancreatic tumor…”) does not impart patentability to a known composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In the instant case, the instant composition and that of the prior art are the same and thus must necessarily exhibit the same properties.  (MPEP 2112.01 (I).)

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2014/0038926 A1, cited in the IDS.  As explicitly stated in the specification (page 26, [0074]), the reference teaches a Markush set of compounds which encompasses the instant Markush set of compounds as GRMs in pharmaceutical compositions comprising a pharmaceutical excipient and a heteroaryl ketone fused azadecalin structure or an octahydro fused azadecalin structure (abstract; page 1, [0004]; page 17, [0332]).  The reference explicitly teaches the instant compound of claim 19 (page 112, Example 18).  
Note that a recitation of the intended utility in the preamble (“…for treating a non-ACTH-secreting pancreatic tumor…”) does not impart patentability to a known composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In the instant case, the instant composition and that of the prior art are the same and thus must necessarily exhibit the same properties.  (MPEP 2112.01 (I).)

Claims 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2015/0148341 A1, cited in the IDS.  As explicitly stated in the specification (page 28, [0075]), the reference teaches a Markush set of compounds which encompasses the instant Markush set of compounds as GRMs in pharmaceutical compositions comprising a pharmaceutical excipient and a heteroaryl ketone fused azadecalin structure or an octahydro fused azadecalin structure (abstract; page 1, [0004]; page 10, [0117]).  The reference explicitly teaches the instant compound of claim 21 (page 22, Example 2C).  
Note that a recitation of the intended utility in the preamble (“…for treating a non-ACTH-secreting pancreatic tumor…”) does not impart patentability to a known composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In the instant case, the instant composition and that of the prior art are the same and thus must necessarily exhibit the same properties.  (MPEP 2112.01 (I).)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

(A)Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of (parent) U.S. Patent No. 9,943,505 B2, cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Both the patented claims and the instant claims teach essentially the same method albeit with the pertinent limitations arranged slightly differently.  The limitation “taxane”, which appears in the dependent claims of the patented claim set, for instance, in the instant claim set appears as a limitation in the independent claim.  Similarly, the Markush groups which appear in the independent claims of the patent appear in the dependent claims of the instant claim set.  That being the case, the instant claim set is essentially generic to the narrower claim set of the patent.  Note that if a generic claim is presented in a separate application after the issuance of a patent claiming one or more species within the scope of the generic claim, the generic claim may be rejected on the grounds of nonstatutory double patenting.  (MPEP 806.04(i).)  

(B) Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of (parent) U.S. Patent No. 10,117,852 B2, cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Both the patented claims and the instant claims teach essentially the same method albeit with the pertinent limitations arranged slightly differently.  The limitation “taxane”, which appears in a dependent claim of the patented claim set, for instance, in the instant claim set appears as a limitation in the independent claim.  Similarly, the Markush groups which appear in the independent claims of the patent appear in the dependent claims of the instant claim set.  Furthermore, the patented claim set contains the additional limitation of an intermittent dosage regime in the independent claims.  As above, the instant claim set is essentially generic to the narrower claim set of the patent.  Note that if a generic claim is presented in a separate application after the issuance of a patent claiming one or more species within the scope of the generic claim, the generic claim may be rejected on the grounds of nonstatutory double patenting.  (MPEP 806.04(i).)  

(C) Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of (parent) U.S. Patent No. 10,213,414 B2, cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Both the patented claims and the instant claims teach essentially the same method albeit with the pertinent limitations arranged slightly differently.  The limitation “taxane”, which appears in a dependent claim of the patented claim set, for instance, in the instant claim set appears as a limitation in the independent claim.  Similarly, the Markush groups which appear in the independent claims of the patent appear in the dependent claims of the instant claim set.  Furthermore, the patented claim set contains the additional limitation of oral administration in the independent claims.  As above, the instant claim set is essentially generic to the narrower claim set of the patent.  Note that if a generic claim is presented in a separate application after the issuance of a patent claiming one or more species within the scope of the generic claim, the generic claim may be rejected on the grounds of nonstatutory double patenting.  (MPEP 806.04(i).)  

(D) Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of (parent) U.S. Patent No. 10,449,178 B2, cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Both the patented claims and the instant claims teach essentially the same method albeit with the pertinent limitations arranged slightly differently.  The limitation “taxane”, which appears in the dependent claims of the patented claim set, for instance, in the instant claim set appears as a limitation in the independent claim.  Similarly, the Markush groups which appear in the independent claims of the patent appear in the dependent claims of the instant claim set.  Furthermore, the patented claim set contains the additional limitation of administering to the subject an anticancer treatment (surgery, radiation, immunotherapy, etc.) in the independent claims.  As above, the instant claim set is essentially generic to the narrower claim set of the patent.  Note that if a generic claim is presented in a separate application after the issuance of a patent claiming one or more species within the scope of the generic claim, the generic claim may be rejected on the grounds of nonstatutory double patenting.  (MPEP 806.04(i).)  

(E) Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of (parent) U.S. Patent No. 10,646,474 B2, cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Both the patented claims and the instant claims teach essentially the same method albeit with the pertinent limitations arranged slightly differently.  The limitation “taxane”, which appears in the dependent claims of the patented claim set, for instance, in the instant claim set appears as a limitation in the independent claim.  Similarly, the Markush groups which appear in the independent claims of the patent appear in the dependent claims of the instant claim set.  Furthermore, the patented claim set contains the additional limitation with respect to the dosage range of the nonsteroidal selective glucocorticoid receptor modulator in the independent claims.  As above, the instant claim set is essentially generic to the narrower claim set of the patent.  Note that if a generic claim is presented in a separate application after the issuance of a patent claiming one or more species within the scope of the generic claim, the generic claim may be rejected on the grounds of nonstatutory double patenting.  (MPEP 806.04(i).)  

(F) Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of (parent) U.S. Patent No. 10,828,280 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Both the patented claims and the instant claims teach essentially the same method albeit with the pertinent limitations arranged slightly differently.  The limitation “taxane”, which appears in the dependent claims of the patented claim set, for instance, in the instant claim set appears as a limitation in the independent claim.  Similarly, the Markush groups which appear in the independent claims of the patent appear in the dependent claims of the instant claim set.  Furthermore, the patented claim set contains the additional limitation with respect to the determination of ACTH levels and oral administration in the independent claims.  As above, the instant claim set is essentially generic to the narrower claim set of the patent.  Note that if a generic claim is presented in a separate application after the issuance of a patent claiming one or more species within the scope of the generic claim, the generic claim may be rejected on the grounds of nonstatutory double patenting.  (MPEP 806.04(i).)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        11/28/2022